FOR IMMEDIATE RELEASE ITRON ANNOUNCES FOURTH QUARTER AND FULL YEAR RESULTS Record Full Year Revenue of $1.91 Billion Record Full Year Bookings of $2.5 Billion Record Full Year Non-GAAP Diluted EPS of $3.36 LIBERTY LAKE, Wash. — February 18, 2009 — Itron, Inc. (NASDAQ:ITRI) today reported financial results for its fourth quarter and full year ended December 31, 2008.Financial results for the full year ended December 31, 2008 include Actaris operations for twelve months while results for the same period in 2007 only include Actaris operations from April 18, 2007. Highlights of the quarter and full year ended December 31, 2008 include: · Quarterly and full year revenues of $432 million and $1.91 billion; · Quarterly and full year non-GAAP diluted EPS of 71 cents and $3.36; · Full year cash flow from operations and free cash flow of $193 million and $130 million; · Quarterly and full year Adjusted EBITDA of $60 million and $281 million; and · Quarterly and full year bookings of $733 million and $2.5 billion. “As we communicated in January, our fourth quarter revenues and earnings were not as strong as they were in the first nine months,” said LeRoy Nosbaum, chairman and CEO. “Although year-end spending from our customers was lower in the fourth quarter than we had hoped, we still had a very strong 2008 and set records for revenue, non-GAAP EPS and bookings.” Operations Highlights – Fourth Quarter: Revenues– Total revenues of $432 million for the fourth quarter of 2008 were $48 million, or 10%, lower than 2007 fourth quarter revenues of $481 million. Itron North America (INA) revenues of $153 million for the fourth quarter of 2008 were $14 million, or 8%, lower than the fourth quarter of 2007, primarily due to lower year-end spending in the US. Actaris revenues of $279 million for the fourth quarter of 2008 were $34 million, or 11%, lower than the fourth quarter of 2007.2008 Actaris revenue was negatively affected by foreign exchange rates which accounted for the entire decrease.Revenues for the electric, gas and water business units were approximately 38%, 35% and 27% of total Actaris revenue. Gross Margin – Gross margin for the fourth quarter of 2008 was 34%, which is higher than the 33% in the fourth quarter of 2007. Fourth quarter 2008 INA gross margin of 39% was lower than 2007 gross margin of 40% due primarily to product mix. Actaris gross margin of 30% was higher than the fourth quarter 2007 gross margin of 28% due primarily to increased revenue in regions with higher margins. Operating Expenses – Total operating expenses for the fourth quarter of 2008 were $124 million, which was comparable with the fourth quarter of 2007. INA operating expenses were $41 million, or 27% of revenue, compared with $44 million, or 26% of revenue, in the fourth quarter of 2007. Actaris operating expenses of $76 million were 27% of revenue, compared with $73 million, or 23% of revenue, in 2007. Actaris operating expenses were higher in all areas due to: increased sales expense; higher spending on product development; higher amortization of intangibles assets; increased personnel costs; and expenses related to Sarbanes-Oxley compliance. Corporate unallocated expenses of $7 million for the fourth quarter of 2008 were $1 million lower than the fourth quarter of 2007 due primarily to decreased compensation expenses. Interest and Other Income (Loss) – Net interest expense of $14 million in the fourth quarter of 2008 was substantially lower than $25 million of net interest expense in the fourth quarter of 2007 due to lower average debt balances and lower average interest rates.Debt fee amortization expense, which is included in net interest expense, of $1.3 million in the fourth quarter of 2008 was lower than the fourth quarter of 2007.Other expense of $1 million in 2008 compares with $5.6 million in 2007.Other expense in 2007 was comprised primarily of unrealized foreign exchange losses on working capital accounts including intercompany interest balances. Income Taxes – Our GAAP tax rate was 25% for the fourth quarter of 2008. The fourth quarter of 2007 included a $3.2 million GAAP income tax benefit.The benefit in 2007 was primarily driven by a one-time benefit for acquisition-related tax planning for Actaris and a tax benefit related to our investment in Brazilian operations. GAAP Net Income/Loss and EPS – Our GAAP net income and fully diluted EPS for the fourth quarter of 2008 was $4.3 million, or 12 cents per share, compared with $4.0 million, or 12 cents per share, in the same period in 2007. Non-GAAP Operating Income, Net Income and Diluted EPS – Non-GAAP operating income, which excludes amortization expense related to intangible assets, was $48 million, or 11.2% of revenues, in the fourth quarter of 2008, compared with $58 million, or 12.0% of revenues, in the fourth quarter of 2007. Non-GAAP net income, which also excludes amortization of debt fees, was $25 million in 2008, compared with $26 million in the 2007 period. Non-GAAP diluted EPS was 71 cents in the 2008 period compared with 81 cents in 2007. Fully diluted shares outstanding in the fourth quarter of 2008 were 2 million shares higher than the same period in 2007 due primarily to the equity offering of 3.4 million shares in the second quarter of 2008. Our non-GAAP tax rates were 27% and 6% for the fourth quarters of 2008 and 2007.The lower 2007 rate was primarily due to the tax benefit related to our investment in Brazilian operations. Operations Highlights – Full Year: Revenues– Total revenues of $1.9 billion for the full year ended December 31, 2008 were $446 million, or 30%, higher than 2007 full year revenues of $1.5 billion.INA revenues of $628 million for full year 2008 were $35 million, or 6%, higher than the comparable period in 2007. Actaris revenues were $1.3 billion for the full year 2008 compared with $871 million in the same period of 2007. Actaris revenues for 2008 benefitted from favorable foreign exchange rates as well as including a full twelve months of revenue. Revenues for the electric, gas and water business units were approximately 38%, 33% and 29% of total Actaris revenue for 2008. Gross Margin – Gross margin for the full year 2008 was 34%, which was comparable with 33% gross margin in 2007. INA gross margin of 39% for the full year 2008 was less than 2007 gross margin of 42% due to product mix and increased services costs. Actaris gross margin of 31% was higher than the full year 2007 gross margin of 28%.Actaris gross margin in 2007 was negatively affected by acquisition related charges. Operating
